DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Arguments
Applicant’s arguments with respect to claim(s) 1-10, 12, 13, 15 & 17-23 have been considered and are persuasive. Therefore, the rejection has been withdrawn. However, upon further consideration, a new ground(s) of rejection is made in view of different interpretation of the previously applied reference and newly found prior art reference(s).
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:

2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1-9, 12, 15 & 17-23 are rejected under 35 U.S.C. 103 as being unpatentable over Sudo et al. US Patent Application Publication 2015/0194730 in view of Kakimoto et al. US Patent 6,181,278 and Onaka et al. US Patent Application Publication 2020/0220270.
Regarding Claim 1, Sudo et al. teaches a patch antenna (Figs. 1-4 Par. 0037) comprising: 
a first dielectric layer (4 Figs. 1-4 Par. 0039) in which a patch conductor (13 Figs. 1-4 Par. 0037) is provided; 
a second dielectric layer (5 Figs. 1-4 Par. 0039) in which a first signal line (7, 8 Figs. 1-4 Par. 0042) extending in a direction parallel to the patch conductor is provided (Figs. 1-4); 
a first feed conductor (14 Figs. 1-4 Par. 0049) provided perpendicularly to the patch conductor so as to connect one end of the first signal line and a first feed point for the patch conductor (Figs. 1-4); 
a first ground pattern (11 Figs. 1-4 Par. 0037) provided between the patch conductor and the first signal line (Figs. 1-4); and 
a second ground pattern (6 Figs. 1-4 Par. 0041) provided on an opposite side to the first ground pattern with respect to the signal line (Figs. 1-4).

However, Onaka et al. teaches the second ground pattern (24 Figs. 1, 2 Par. 0053) having a first opening (opening 24x for 41b and 42b Figs. 1, 2 Par. 0053); and a second feed conductor (42b Figs. 1, 2 Par. 0053) penetrating through the first opening, the second feed conductor being connected to other end of the first signal line (42b connected to 32 Figs. 1, 2), wherein the first and second feed conductors are different in planar position from each other (42a and 42b are in different planar position from each other as seen in Figs. 1, 2).
Additionally, Kakimoto et al. teaches wherein the first dielectric layer has a dielectric constant (substrate 7 dielectric constant of approx. 5 Fig. 2 Col 5 L 33) lower than that of the second dielectric layer (substrate 8 dielectric constant of approx. 10 Fig. 2 Col 5 L 6), and wherein the dielectric constant of the second dielectric layer is 6 or more (substrate 8 dielectric constant of approx. 10 Col 5 L 6).
In this particular case, providing the second ground pattern with an opening through which a second feed conductor penetrates and connects to the other end of the first signal line and wherein the first and second feed conductors 
Furthermore, providing the first dielectric layer to have a dielectric constant lower than that of the second dielectric layer and wherein the dielectric constant of the second dielectric layer is 6 or more is common and well known in the art as evident by Kakimoto et al. which results in the reduction of the size of the feeding circuit and a significant increase in the degree of freedom of design (Col. 5 L 15-18).
Accordingly, it would have been obvious to a person having ordinary skill in the art before the effective filing date to provide the second ground pattern of Sudo et al. with an opening through which a second feed conductor penetrates and connects to the other end of the first signal line and wherein the first and second feed conductors are different in planar position from each other based on the teachings of Onaka et al. in order to reduce the size of the communication device; and to provide the first dielectric layer of Sudo et al. to have a dielectric constant lower than that of the second dielectric layer, and wherein the dielectric constant of the second dielectric layer is 6 or more based on the teachings of Kakimoto et al. in order reduce of the size of the feeding circuit and a significantly increase the degree of freedom of design.
Regarding Claim 2, Sudo et al. as modified teaches wherein the first ground pattern is disposed on a boundary surface between the first and second dielectric layers (11 between 4 & 5 Figs. 1-4).
Regarding Claim 3, Sudo et al. as modified teaches wherein the patch conductor is disposed on an outermost surface of the first dielectric layer (13 on 4 Fig. 1).
Regarding Claim 4, Sudo et al. as modified teaches wherein the second ground pattern is disposed on an outermost surface of the second dielectric layer (6 Fig. 3).
Regarding Claim 5, Sudo et al. as modified teaches further comprising a parasitic patch conductor (16 Figs. 1-4 Par. 0037) provided in the first dielectric layer so as to overlap the patch conductor (overlap seen in Figs. 1-4).
Regarding Claim 6, Sudo et al. as modified teaches further comprising: a second signal line (10 Figs. 1-4 Par. 0043) provided in the second dielectric layer; and a third feed conductor (15 Figs. 1-4 Par. 0050) provided perpendicularly to the patch conductor and connecting one end of the second signal line and a second feed point for the patch conductor (Figs. 1-4).
Sudo et al. is silent on a fourth feed conductor penetrating through a second opening of the second ground pattern, the fourth feed conductor being connected to other end of the second signal line, wherein the third and fourth feed conductors are different in planar position from each other.
However, Onaka et al. teaches a fourth feed conductor (41b Figs. 1, 2 Par. 0053) penetrating through a second opening (opening 24x for 41b Figs. 1, 2 Par. 0053) of the second ground pattern, the fourth feed conductor being connected to other end of the second signal line (41b connected to 31 Figs. 1, 2), wherein the third and fourth feed conductors are different in planar position from 
In this particular case, providing the second ground pattern with a second opening through which a fourth feed conductor penetrates and connects to the other end of the second signal line, wherein the third and fourth feed conductors being in different planar positions from each other is common and well known in the art as evident by Onaka et al. in order to reduce the size of a communication device (Par. 0030). 
Accordingly, it would have been obvious to a person having ordinary skill in the art before the effective filing date to provide the second ground pattern of Sudo et al. with a second opening through which a fourth feed conductor penetrates and connects to the other end of the second signal line and wherein the third and fourth feed conductors being in different planar positions from each other based on the teachings of Onaka et al. in order to reduce the size of the communication device.
Regarding Claim 7, Sudo et al. as modified teaches the patch antenna as claimed in claim 1 as shown in the rejection above.
Sudo et al. is silent on wherein a plurality of sets of the patch conductor, first signal line, and first and second feed conductors are provided in an array.
However, Onaka et al. teaches wherein a plurality of sets of the patch conductor, first signal line, and first and second feed conductors are provided in an array (Fig. 8 Par. 0080-0082).

Accordingly, it would have been obvious to a person having ordinary skill in the art before the effective filing date to provide the patch conductor, first signal line, and first and second feed conductors of Sudo et al. as a plurality in an array based on the teachings of Onaka et al. in order to obtain a Massive MIMO system.
Regarding Claim 8, Sudo et al. as modified teaches the patch antenna as claimed in claim 1 as shown in the rejection above.
Sudo et al. is silent on wherein the second dielectric layer has a first region and a second region having a thickness smaller than that of the first region, wherein the first dielectric layer is provided on the first region of the second dielectric layer, and wherein the first signal line is formed over the first and second regions of the second dielectric layer.
However, the skilled artisan recognizes how to form a dielectric layer having different thickness in different areas in order to accommodate other essential components of the patch antenna.
In this particular case, such a modification would have involved a mere change in the size of a component.  A change in size is generally recognized as being within the level of ordinary skill in the art.  In re Rose, 105 USPQ 237 (CCPA 1955); and rearranging parts of an invention involves only routine skill in the art In re Japikse, 86 USPQ 70 (CCPA 1950).
Accordingly, it would have been obvious to a person having ordinary skill in the art before the effective filing date to provide the second dielectric layer of Sudo et al. as modified with a first region and a second region having a thickness smaller than that of the first region, and providing the first dielectric layer on the first region of the second dielectric layer, and forming the signal line over the first and second regions of the second dielectric layer in order to accommodate other essential components of the patch antenna.
Regarding Claim 9, Sudo et al. as modified teaches wherein the first signal line is a stripline (strip conductor Par. 0042).
Regarding Claim 12, Sudo et al. teaches a patch antenna (Figs. 1-4 Par. 0037) comprising: 
a first dielectric layer having a first dielectric constant (4 Figs. 1-4 Par. 0039); 
a second dielectric layer (5 Figs. 1-4 Par. 0039); 
a patch conductor (13 Figs. 1-4 Par. 0037) provided on the first dielectric layer (Figs. 1-4);
a first ground pattern (11 Figs. 1-4 Par. 0037) provided between the first and second dielectric layers (Figs. 1-4), the first ground pattern having a first opening (opening seen in Fig. 1); 
a second ground pattern (6 Figs. 1-4 Par. 0041) formed on the second dielectric layer, 

a first feed conductor (14 Figs. 1-4 Par. 0049) penetrating through the first opening, the first feed conductor having a first end connected to the patch conductor and a second end connected to one end of the signal line (Figs. 1-4).
Sudo et al. is silent on the second dielectric layer having a second dielectric constant higher than the first dielectric constant, the second dielectric constant is 6 or more; the second ground pattern having a second opening; the signal line is sandwiched between the first and second ground patterns; and a second feed conductor penetrating through the second opening, the second feed conductor having a first end connected to other end of the signal line, wherein the first and second feed conductors are different in planar position from each other.
However, Kakimoto et al. teaches wherein the second dielectric layer having a second dielectric constant (substrate 8 dielectric constant of approx. 10 Fig. 2 Col 5 L 6) higher than the first dielectric constant (substrate 7 dielectric constant of approx. 5 Fig. 2 Col 5 L 33), the second dielectric constant is 6 or more (substrate 8 dielectric constant of approx. 10 Col 5 L 6).
Additionally, Onaka et al. teaches second ground pattern (24 Figs. 1, 2 Par. 0053) having a second opening (opening 24x for 41b and 42b Figs. 1, 2 Par. 0053); the signal line is sandwiched between the first and second ground patterns (31 sandwiched between 14 and 24 Figs. 1, 2); and a second feed conductor (42b Figs. 1, 2 Par. 0053) penetrating through the second opening, the 
In this particular case, providing the second dielectric layer having a second dielectric constant higher than the first dielectric constant, the second dielectric constant is 6 or more is common and well known in the art as evident by Kakimoto et al. which results in the reduction of the size of the feeding circuit and a significant increase in the degree of freedom of design (Col. 5 L 15-18).
Furthermore, providing the second ground pattern with a second opening, the signal line is sandwiched between the first and second ground patterns; and a second feed conductor penetrating through the second opening, the second feed conductor having a first end connected to other end of the signal line, wherein the first and second feed conductors are different in planar position from each other are common and well known in the art as evident by Onaka et al. in order to reduce the size of a communication device (Par. 0030).
Accordingly, it would have been obvious to a person having ordinary skill in the art before the effective filing date to provide the second dielectric layer having a second dielectric constant higher than the first dielectric constant, the second dielectric constant is 6 or more based on the teachings of Kakimoto et al. in order reduce of the size of the feeding circuit and a significantly increase the degree of freedom of design; and to provide the second ground pattern of Sudo et al. with a second opening through which a second feed conductor penetrates 
Regarding Claim 15, Sudo et al. as modified teaches wherein the signal line has a first section extending in a first direction (length direction of 8 Fig. 1) and a second section extending in a second direction different from the first direction (width direction at circular end of 8 Fig. 1).
Regarding Claim 17, Sudo et al. as modified teaches the patch antenna as claimed in claim 16 as shown in the rejection above.
Sudo et al. is silent on wherein the second dielectric layer has a first region and a second region having a thickness smaller than that of the first region, wherein the first dielectric layer is selectively formed on the first region of the second dielectric layer without covering the second region of the second dielectric layer, wherein the first ground pattern is selectively formed on the first region of the second dielectric layer without covering the second region of the second dielectric layer, and wherein the second ground pattern is formed over the first and second regions of the second dielectric layer.
However, the skilled artisan recognizes how to form a dielectric layer having different thickness in different areas in order to accommodate other essential components of the patch antenna.
In re Rose, 105 USPQ 237 (CCPA 1955); and rearranging parts of an invention involves only routine skill in the art In re Japikse, 86 USPQ 70 (CCPA 1950).
Accordingly, it would have been obvious to a person having ordinary skill in the art before the effective filing date to provide the second dielectric layer with a first region and a second region having a thickness smaller than that of the first region, and form the first dielectric layer on the first region of the second dielectric layer without covering the second region of the second dielectric layer, and form the first ground pattern on the first region of the second dielectric layer without covering the second region of the second dielectric layer, and form the second ground pattern over the first and second regions of the second dielectric layer in order to accommodate other essential components of the patch antenna.
Regarding Claim 18, Sudo et al. as modified teaches wherein the signal line is formed over the first and second regions of the second dielectric layer (7, 8 on 5 Figs. 1-4).
Regarding Claim 19, Sudo et al. as modified teaches wherein the first dielectric layer has a lower surface (bottom surface of 4 Figs. 1-4) facing to the second dielectric layer and an upper surface positioned opposite to the lower surface (top surface of 4 Figs. 1-4).
Sudo et al. is silent on wherein the upper surface of the first dielectric layer is exposed without covered with any dielectric layer.

In this particular case, providing the upper surface of the first dielectric layer to be exposed without any dielectric layer such as layer 3 having passive element 16 is known in the art as evident by the teachings of Sudo et al. for normal antenna operation without a passive element. 
Accordingly, it would have been obvious to a person having ordinary skill in the art before the effective filing date to provide the upper surface of the first dielectric layer of Sudo et al. as modified to be exposed without being covered with any dielectric layer in order to provide normal antenna operation without a passive element. 
Regarding Claim 20, Sudo et al. as modified teaches wherein a side surface of the second dielectric layer positioned between the first and second regions is exposed (exposed side surface of 5 Fig. 1 as modified in claim 8).
Regarding Claim 21, Sudo et al. as modified teaches wherein the one end of the first signal line is located at the first region (7, 8 Figs. 1-4 as modified in claim 8), and wherein the other end of the first signal line is located at the second region (7, 8 Figs. 1-4 as modified in claim 8).
Regarding Claim 22, Sudo et al. as modified teaches wherein a side surface of the second dielectric layer positioned between the first and second regions is exposed (exposed side surface of 5 Fig. 1 as modified in claim 17).
Regarding Claim 23, Sudo et al. as modified teaches wherein the one end of the signal line is located at the first region (7, 8 Figs. 1-4 as modified in claim 17), and wherein the other end of the signal line is located at the second region (7, 8 Figs. 1-4 as modified in claim 17).
Claims 10 & 13 are rejected under 35 U.S.C. 103 as being unpatentable over Sudo et al. US Patent Application Publication 2015/0194730 in view of Kakimoto et al. US Patent 6,181,278 and Onaka et al. US Patent Application Publication 2020/0220270 as applied to claims 1 & 12 above, and further in view of Epp et al. US Patent 5,907,305.
Regarding Claim 10, Sudo et al. as modified teaches the patch antenna as claimed in claim 1 as shown in the rejection above.
Sudo et al. is silent on wherein the dielectric constant of the first dielectric layer is 2 or less.
However, Epp et al. teaches wherein the dielectric constant of the first dielectric layer is 2 or less (dielectric layer 108 having dielectric constant of approx. 1.05 Col. 4 L18).
In this particular case, providing the first dielectric layer to have a dielectric constant of 2 or less is common and well known in the art as evident by Epp et al. which results in preventing any surface waves from being formed in the 
Accordingly, it would have been obvious to a person having ordinary skill in the art before the effective filing date to provide the first dielectric layer of Sudo et al. to have a dielectric constant of 2 or less based on the teachings of Epp et al. in order to prevent surface waves from being formed in the dielectric material and being excited and adding to loss and thermal heating in the system.
Regarding Claim 13, Sudo et al. as modified teaches the patch antenna as claimed in claim 12 as shown in the rejection above.
Sudo et al. is silent on wherein the first dielectric constant is 2 or less.
However, Epp et al. teaches wherein the first dielectric constant is 2 or less (dielectric layer 108 having dielectric constant of approx. 1.05 Col. 4 L18).
In this particular case, providing the first dielectric layer to have a dielectric constant of 2 or less is common and well known in the art as evident by Epp et al. which results in preventing any surface waves from being formed in the dielectric material and being excited and adding to loss and thermal heating in the system (Col. 4 L 20-30).
Accordingly, it would have been obvious to a person having ordinary skill in the art before the effective filing date to provide the first dielectric constant of Sudo et al. to be 2 or less based on the teachings of Epp et al. in order to prevent surface waves from being formed in the dielectric material and being excited and adding to loss and thermal heating in the system.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Itsuji US Patent Application Publication 2007/0279143 discloses a stacked antenna.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MICHAEL M BOUIZZA whose telephone number is (571)272-6124. The examiner can normally be reached Monday-Friday, 9am-5pm, EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Dimary Lopez can be reached on (571) 270-7893. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 





/MICHAEL M BOUIZZA/Examiner, Art Unit 2845            

/DIMARY S LOPEZ CRUZ/Supervisory Patent Examiner, Art Unit 2845